Citation Nr: 0011986	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  95-39 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an increase in the 20 percent evaluation 
currently assigned for service-connected degenerative 
arthritis of the lumbosacral spine with radiculitis to the 
right hip.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had verified active service from October 1963 to 
July 1967 and from October 1968 to February 1973.  The record 
also reflects that the veteran had more than four years of 
additional prior active service.  

By rating action in July 1989, the RO denied service 
connection for post-traumatic stress disorder (PTSD).  The 
veteran was notified of this decision and did not appeal.  
The veteran's request to reopen the claim in March 1992 was 
denied by the RO in May 1993.  

By rating action in January 1997, the RO denied service 
connection for peripheral neuropathy as a result of exposure 
to herbicides.  The veteran was notified of this decision and 
did not appeal.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1994 decision by 
the RO which denied service connection for a skin disorder 
secondary to Agent Orange and an increased rating for the 
service-connected low back disability.  In his substantive 
appeal received in November 1995, the veteran withdrew the 
claim of service connection for a skin disorder.  
Accordingly, this issue will not be addressed in this 
decision.  The Board remanded that appeal to the RO for 
additional development.  

Subsequent to the Board's September 1997 remand, the veteran 
perfected an appeal from an August 1996 rating decision that 
found that new and material evidence had been submitted to 
reopen the claim of service connection for PTSD, but denied 
the claim on the merits.  This issue has been fully developed 
and is ripe for appellate review.  Therefore, this issue will 
address in this decision.  In this regard, the Board is in 
agreement with the RO's decision that new and material 
evidence has been submitted.  The veteran has presented 
evidence of a diagnosis of PTSD which had not been of record 
when the RO last considered this issue.  See 38 C.F.R. 
3.156(a) (1999) wherein new and material evidence is defined 
as evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran did not engage in combat with the enemy 
during military service.  

3.  Objective evidence of an in-service stressor has not been 
demonstrated.  

4.  The veteran does not currently have PTSD as a result of 
wartime experiences in Vietnam.  

5.  The veteran's service-connected low back disability is 
shown to cause no more than moderate limitation of motion or 
more than moderate neurological impairment; the low back 
disability is not more closely analogous to either severe 
lumbosacral strain or severe intervertebral disc syndrome  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304(f) (1999).  

2.  The criteria for a rating in excess of 20 percent for 
service-connected degenerative arthritis of the lumbosacral 
spine with radiculitis to the right hip have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 
4.10, 4.40, 4.45, 4.71a, Part 4, including Diagnostic Codes 
5003-5293-5295 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidentiary record indicates that the veteran served in 
the United States Air Force from 1959 to 1967, and then in 
the United States Navy from 1968 to 1973.  On a Report of 
Medical History for examination (Air Force) in July 1966, the 
veteran reported that he had trouble sleeping and was nervous 
and worried over family problems.  However, his psychiatric 
status was normal on examination at that time.  The veteran 
reported similar symptoms on a Report of Medical History for 
discharge from the Air Force in July 1967, but no psychiatric 
abnormalities were found on examination at that time.  There 
were no other complaints, or any treatment or diagnosis 
referable to any psychiatric problems during the veteran's 
service in the Air Force.  

The veteran's service medical records from 1968 to 1973, are 
negative for any complaints, findings, or diagnosis referable 
to any psychiatric problems.  On a Report of Medical History 
for enlistment into the Navy in August 1968, the veteran 
denied any history of depression or excessive worry, nervous 
trouble of any sort, frequent trouble sleeping, or frequent 
or terrifying nightmares.  His psychiatric status was normal 
when accepted for service in 1968, and at the time of his 
separation examination in February 1973.  

The veteran made no mention of any psychiatric problems on 
his original application for VA benefits received in April 
1977.  

In connection with the veteran's January 1989 claim of 
service connection for PTSD, the RO, in March 1989, requested 
that he provide information concerning any incidents or 
experiences in service that he believed had caused his 
current psychiatric problems.  The veteran did not respond to 
the RO's letter.  

On a VA Intake Assessment for PTSD in May 1989, the veteran 
reported that he served in Vietnam from 1969 to 1970.  The 
veteran stated that he was not in combat but functioned in a 
support unit near a combat area.  He identified the stressors 
of his Vietnam experiences as primarily "the drudgery and 
pressure to work all the time."  The veteran reported past 
nightmares about violence in Vietnam, and also about other 
violence, such as what he read in newspapers.  The veteran 
reported that he did not have any nightmares for five to six 
years now, and that he had no clear history of flashbacks.  
The veteran recalled one incident of diving under his bed 
when he heard a car backfire, but otherwise he did not suffer 
from any significant avoidance symptoms associated with PTSD.  
The veteran did not report any sleep difficulty, but said 
that he awoke three to four times a night, and that he 
worried over things going on in his life.  His principal 
complaint was irritability and angry outbursts, which he 
called "mood swings."  The veteran had no clear history of 
major depression, but did report brief periods of depressed 
mood, lasting about two days.  These primarily concerned 
existential issues, which resolved when the veteran became 
more religious.  The veteran reported a lifelong dislike of 
crowds, elevators, and flying, and said that he experienced 
nausea, sweating, increased heart rate and chest tightness, 
but not full blown panic.  The veteran indicated that these 
phobias did not interfere with his life or distress him.  

The veteran reported that he broke up with his fiancé about 
five months earlier, and that he was depressed with suicidal 
thoughts.  He was seen three times at a mental health clinic 
and was treated with medications, without response.  The 
veteran reported that he drank a case of beer and a quart of 
vodka a day for many years but quit in 1989.  He also 
reported a history of binge eating and said that he had 
weighed up to 475 pounds.  The veteran reported that his 
father died when he was 10 years old, and that he was placed 
in foster-care where he was physically abused.  He reported 
that he was unable to keep a job because of "loss of 
interest" and his irritability.  The examiner noted that 
while the veteran had some PTSD symptoms, he did not meet the 
criteria for a diagnosis of PTSD.  The examiner indicated 
that the veteran's mood swings could be conceptualized as 
affective instability in the setting of a personality 
disorder.  The diagnoses on Axis I was alcohol dependence, in 
full remission.  On Axis II, borderline personality traits.  
On Axis IV, moderate stressor due to pending marriage.  

By rating action in July 1989, the RO, in part, denied 
service connection for PTSD.  The veteran was notified of 
this decision and did not appeal.  

In a letter received in April 1991, the veteran requested 
that his claim of service connection for PTSD be reopened.  
The veteran stated that his nervous condition started when he 
was in Vietnam due to long hours of work and death all around 
him.  He reported that he had nightmares of some kind every 
night, and that he had startled reaction upon hearing loud 
noises.  The veteran stated that he worked on an LST ramp in 
a supervisory capacity during his tour of duty in Vietnam.  
He was currently an unemployed truck driver because he could 
not take the stress and everyday duties of driving.  The 
veteran indicated that he was treated at the Durham VAMC; 
four times at the Wake County Mental Health Clinic, and at 
the Orlando, Florida VA clinic, from April 1987 to 1991.  

VA outpatient records from Orlando VA show that the veteran 
was seen on several occasions in March and April 1991 for 
various problems, including evaluation of flashbacks and 
nervous condition.  The veteran reported on a psychological 
questionnaire that he had nerve troubles as a child.  The 
veteran noted that he currently had many friends, and that he 
did not have any significant trouble making friends.  He 
reported that a close friend had died during the last two 
years.  The veteran indicated that he did not hang out in 
crowds or frequent bars, and did not have any hobbies or 
outside interests.  His longest full-time job was 11 to 15 
years.  He worked full-time for the past two years but was 
currently unemployed and was looking for work during the past 
month.  The veteran indicated that he was not in combat, and 
that he had nerve troubles in service but did not seek 
medical treatment.  No other clinical findings or diagnosis 
was noted.  

By rating action in July 1991, the RO denied the veteran's 
request to reopen the claim of service connection for PTSD on 
the basis that new and material evidence had not been 
submitted.  The veteran was notified of this decision and did 
not appeal.  

Copies of private medial records from J. R. Moseley, M.D., 
received in April 1992 show treatment for various medical 
problems from March 1973 to April 1992.  When first seen for 
an employment physical in March 1973, the veteran reported no 
prior back injuries or other serious illnesses.  The veteran 
had been discharged from service the month before.  The 
report indicated that an examination of the veteran was 
negative, except for a hemorrhoidal tag, and that he was 
cleared to work.  The veteran was seen on two occasions in 
April 1973 and once in November 1978 for unrelated problems.  
The veteran was seen in January 1992 for back problems 
following an injury at work.  The veteran reported that he 
was working on pallets and was pulling, stooping, and 
bending, when he felt a twinge in his back that worsened 
during the day.  The veteran reported that he had a similar 
pain in 1967, but that his symptoms resolved after a couple 
of weeks, and that hadn't had any recurrence of back symptoms 
since then.  (See January 15, 1992 note).  X-ray studies at 
that time showed mild non-focal degenerative changes in the 
lumbosacral spine with a left L5 pars defect without 
spondylolisthesis.  The progress notes show treatment on 
several occasions through April 1992, with occasional 
radiating pain into his right upper leg.  

Additional copies of VA medical records, including 
duplicates, were received from the Orlando VAMC showing 
treatment for various medical problems from 1989 to 1991.  
The records did not contain any additional findings or 
diagnosis referable to the veteran's psychiatric condition or 
low back disorder.  

Copies of private medical records from the Raleigh Orthopedic 
Clinic were received in May 1992.  These records showed 
treatment in February 1992, for back problems following an 
industrial accident in January 1992.  At that time, the 
veteran reported that his back pain was mainly on the right 
side with some radiation into the right buttock.  The veteran 
denied any radiation into the lower extremities, or any bowel 
or bladder difficulty.  The veteran also reported no 
significant back problems in the past.  On examination, the 
veteran had normal heel and toe walking with no antalgic 
component.  His pelvis was level and he was able to touch his 
fingers to within 10 inches above the floor.  There was 
tenderness to palpation at the lumbosacral junction on the 
right, and 2+ paravertebral muscle spasm.  He had poor 
reversal of the lumbosacral curve.  Lateral bending was to 30 
degrees, bilaterally, and straight leg raising was negative.  
There was no atrophy, or motor or sensory deficit in the 
lower extremities.  Sciatic notch and popliteal pressure 
testing was negative and deep tendon reflexes were 1+ and 
symmetrical.  Range of motion was full in both hips.  X-ray 
studies from the Northern Wake Hospital showed fairly good 
maintenance of disc spaces, with spondylolysis at L5 on the 
left.  Facet joints were narrowed at L4-5 and L5-S1.  There 
was no evidence of fracture or dislocation.  The impression 
was lumbar spondylosis.  

When examined by VA in November 1992, the veteran reported 
that he was assigned to an island near Phu Bai, and that his 
stressors included the death of friends and the sight of dead 
bodies along the roads while in Vietnam.  The veteran stated 
that he began to develop feelings of nervousness, nightmares, 
difficulty sleeping, flashbacks, difficulty in concentration, 
and periods of anxiety and shakiness shortly after his 
release from service.  He reported increasing physical 
complaints and said that he had been unable to work since 
January.  

The examiner indicated that he had reviewed the veteran's 
claims file and that the veteran had been briefly 
hospitalized at a private hospital in November 1991 because 
of "emotional stress" because his third wife had left him 
after less than two years of marriage.  He noted that the 
veteran was in Vietnam from February 1969 to February 1970, 
and that he worked as a mechanic and "prepared bombs."  The 
veteran reported that he never went out on patrol, engaged in 
formal guard duty, engaged the enemy in combat in any way, 
fired rounds, or saw anyone hit by incoming or outgoing 
rounds.  The veteran reported that it was "possible" that 
his base came under sniper fire and "possible" that the 
Coast Guard fired on an area adjacent to the perimeter of the 
base camp.  The veteran reported that he was scared to death 
the entire time he was in Vietnam.  

On examination, the veteran's train of thought was logical.  
His affect appeared somewhat dysphoric, anxious, and at times 
angry when discussing his recent divorce.  His underlying 
mood was depressed.  When questioned about various aspects of 
his Vietnam experiences, the veteran was sometimes vague in 
his responses but overall, maintained good eye contact.  The 
veteran reported thinking all the time about his military 
experiences and said that he frequently thought about the 
time they had no C-rations for a month, during which time he 
was frightened that an attempt might be made to poison the 
troops.  He said some of his worst memories included taking 
incoming rounds when he landed at Tam My on the first day and 
also when a bridge leading to the base was demolished.  The 
veteran reported having flashbacks, but the examiner noted 
that these appeared to be memories rather than true 
flashbacks.  The veteran denied any specific war-related 
avoidance behavior but reported a fear of flying, driving on 
ice, and "people drinking at turkey shoots."  The veteran 
reported that loud noises did not usually bother him, 
although dripping faucets did.  He denied any compulsions, 
such as checking the security of his home, and said that he 
liked to sit so he could see the door when he was in public.  
He denied feelings of hypervigilance and said that he 
probably missed a lot.  The veteran reported that for the 
past several months, and particularly the past couple of 
weeks, he experienced sleep disturbance and feelings of 
depression.  He felt considerable guilt about his failed 
marriage, and his appetite was moderately diminished.  The 
examiner noted that the precipitant for the veteran's current 
symptoms appeared to be his marital problems which began in 
1989.  

The examiner noted that the veteran was given a battery of 
psychological tests, some of which suggested that he may have 
been exaggerating his symptoms.  He noted that there were 
measurable inconsistencies in responses to similar types of 
symptoms and that, overall, the PTSD scales could not be 
considered valid.  The diagnoses included major depression 
and personality disorder.  The examiner stated that, based on 
his review of the C-file, psychological test results, and his 
clinical interview, the findings did not support a diagnosis 
of PTSD.  The examiner concluded that the veteran's clinical 
picture was consistent with an ongoing or recurrent affective 
disorder, possibly superimposed on a personality disorder.  

On VA examination for Agent Orange in November 1992, the 
veteran reported back problems since January 1992 with pain 
into his right hip and right thigh on various movements of 
his body.  The veteran's carriage was erect and his posture 
was fair, although he walked as though his back hurt him.  No 
other findings referable to the veteran's back were noted.  

On VA examination for Agent Orange in June 1994, the veteran 
had decreased range of motion of the lumbar spine with 
flattening and discomfort on motion.  Forward flexion was 
possible to 60 degrees, with left and right lateral flexion 
to 20 degrees.  Rotation and extension were to 10 degrees.  
The veteran complained of pain on rotation of the right hip, 
but range of motion was full.  There was no evidence of any 
sensory deficit or neurological impairment in the lower 
extremities.  X-ray studies showed minimal spurring involving 
the bodies of the 4th and 5th lumbar vertebrae.  The lumbar 
spine was otherwise, unremarkable.  No significant pathology 
in the right hip was noted.  The diagnoses included 
degenerative arthritis of the lumbar spine, arthralgia in the 
right hip, and history of depression.  

Copies of private medical records, including duplicate 
copies, were received from Dr. Moseley in September 1994.  
The additional records showed continued treatment for various 
medical problems, including back complaints through 1994.  

Copies of private medical records from a cardiology group 
received in October 1994 indicated that the veteran was 
referred by Dr. Moseley for evaluation prior to vascular 
surgery in 1994.  

By rating action in October 1994, the RO assigned an 
increased rating to 20 percent for the veteran's low back 
disability with radiculitis to the right hip, effective from 
March 26, 1992, the date of receipt of the claim for 
increase.  

A VA psychological evaluation for admission into the PTSD 
Program was conducted in July 1996.  At that time, the 
veteran reported that he experienced several traumatic events 
in Vietnam which have caused him continued stress.  The 
veteran reported that he witnessed the aftermath of an attack 
when snipers blew up a bridge killing or injuring several 
hundred people.  The veteran reported that dead bodies were 
lying around everywhere and ships were blown apart.  He also 
reported coming under enemy fire from snipers, and that a 
fuel filter blew up in his face and blinded him for several 
hours.  The veteran reported daily intrusive memories of 
these events, as well as intense distress upon exposure to 
reminders of Vietnam.  He reported dissociative episodes 
several times a week, and extremely distressing nightmares 
about his experiences once or twice a week.  The veteran 
reported that he made an effort to avoid thinking about 
Vietnam and avoided reminders of his experiences there.  He 
also reported additional symptoms of avoidance, including 
restricted affect range, hyperarousal, and excessive 
hypervigilance.  The psychologist noted that that these 
symptoms were consistent with a diagnosis of combat-related 
PTSD.  

The veteran reported a history of physical abuse when he was 
a child and living at an orphanage.  The examiner noted that 
the veteran reported re-experiencing symptoms of his physical 
abuse but that the majority of his re-experiencing symptoms 
were related to his military traumas.  The psychologist 
related all of the veteran's personal problems, including 
three failed marriages, and his occupational difficulties to 
his PTSD symptoms.  The veteran reported that he worked for 
10 to 20 different trucking companies over the years and that 
he could not hold on to any one job for any length of time.  
The veteran reported that he currently lived with his second 
wife, and that he had only one close friend.  He said that he 
was not socially active and that he preferred to spend most 
of his time alone.  The diagnosis was PTSD.  

VA progress notes from 1995 to 1996 show treatment for 
various medical problems, primarily relating to complications 
from diabetes mellitus.  The notes show that the veteran 
attended an orientation session at the PTSD Psychology 
Service in December 1995, and was seen for PTSD symptoms on a 
couple of occasions through August 1996.  

When examined by VA in November 1996, the veteran reported a 
history of chronic back pain since an injury in 1970.  The 
examiner indicated that it was impossible to pin the veteran 
down about any specific pattern of his pain, noting that the 
veteran reported constant back pain at one point, but said 
later that his pain was intermittent.  The veteran reported 
worsening of his back pain on the right side, and said that 
he slept with a board under his mattress since the 1970's.  
The examiner noted that the veteran developed numbness in his 
right foot beginning in September 1995, but that this was due 
to complications from diabetes mellitus.  The veteran 
reported that he was able to drive his car but stopped 
periodically to stretch because of his back pain.  The 
examiner noted that the veteran normally flattens his back 
and bends over flexed to about 10 degrees from the vertical, 
but was able to stand straight in an upright position with a 
normal lordosis if asked, without specific pain.  

On examination, forward flexion was to 60 degrees with pain 
beginning at 35 degrees, and to 10-15 degrees laterally 
before complaining of pain.  Rotation was to 10 degrees with 
pain.  Reflexes in the right leg were absent in both the knee 
and ankle.  He had decreased touch and pinprick sensation 
below the mid-calf on the right side.  Sensory examination 
was not reproducible around the ankle but he did have 
anesthesia below the heel on the right leg.  The left leg 
examination was also difficulty to evaluate but the veteran 
seemed to have some sensation down into the foot.  The 
veteran complained of pain on any movement of the right hip, 
though he was able to flex the hip to 90 degrees, in the 
sitting position, seemingly without difficulty.  There was 
crepitation on flexion of the hip.  The examiner noted that 
he observed the veteran bending (forward flexion) to 80 
degrees while putting on his shoes, and that the veteran did 
not complain of any significant pain.  X-ray studies showed 
progressive changes of degenerative disc disease at L4-5 and 
L5-S1 compared to studies in June 1994.  The examiner 
indicated that he was not able to comment on questions 
concerning functional loss due to pain or on prolonged use 
(DeLuca findings) without resorting to pure speculation.  

VA progress notes show treatment for various medical problems 
in 1997.  The veteran was seen by PTSD services in September 
1997 for continued insomnia, anxiety, and depression.  No 
other findings were reported concerning the veteran's back or 
psychiatric problems.  

In November 1997, the veteran submitted copies of a number of 
records, including a letter from Dr. Moseley (and a duplicate 
copy of a November 1992 treatment record), and a decision 
letter from the Social Security Administration (SSA).  Dr. 
Moseley's letter indicated that the veteran was seen in his 
office on January 15, 1992 after he had injured his back at 
work.  X-ray studies at that time showed mild, non-focal 
degenerative changes and left L5 pars defect without 
spondylolisthesis.  At that time the veteran reported a 
history of a back injury in 1967, which had resolved after 
two weeks, and that he did not have any further problems with 
his back until his injury at work in January 1992.  The 
veteran also had a 12 years history of diabetes mellitus, and 
currently complained of impotence which was related to his 
diabetes mellitus.  Dr. Moseley noted that the veteran 
suffered from lower back pain, diabetes mellitus, and most 
likely depression, and opined that the veteran was 
unemployable.  

The SSA decision indicated that the veteran was totally 
disabled from January 15, 1992 as a result of major 
depression, back pain due to mild degenerative disc disease, 
and obesity.  The veteran was also noted to have received a 
lump sum settlement in worker's compensation benefits.  

A statement from a social worker from the Vet Center dated in 
August 1996, (a later copy corrected the date to August 1997) 
and received in January 1998, indicated that the veteran's 
most significant stressor in Vietnam involved an ARVN colonel 
whose head was blown partially off with "his brains running 
out of his ears."  The social worker offered the diagnosis 
of PTSD.  

Copies of numerous medical records and a decision awarding 
Social Security disability benefits were received from the 
SSA in April 1998.  The records include private hospital 
records showing treatment for psychiatric problems beginning 
in 1989, and a psychiatric Disability Determination 
Evaluation for SSA conducted in April 1992.  The March 1989 
hospital records show the veteran was admitted for depression 
due to personal problems with his wife and a girlfriend.  The 
diagnoses at discharge included depressive disorder, other 
life circumstance problems, and personality disorder.  A 
hospital admission record in November included the diagnoses 
of major depression and adjustment disorder with depression.  

On a psychiatric Disability Determination Evaluation for SSA 
in April 1992, the veteran reported that his stress started 
while he was in Vietnam.  He reported that he saw a lot of 
dead bodies and was under a great deal of stress.  He also 
noted that his mother died about one month before his 
discharge from service.  The veteran reported that he had 
flashbacks almost every night, and nightmares where he wakes 
up hollering and screaming.  He said that in his dreams he 
felt like he was being chased.  The examiner indicated that 
it was difficult to make a definitive diagnosis based on the 
interview alone, but opined that the veteran suffered from a 
depressive disorder, either major depression or severe 
dysthymic disorder.  Other possible differential diagnoses 
included cyclothymic disorder and manic depressive disorder.  
The examiner also noted that the veteran's history suggested 
possible PTSD due to service.  

When examined by VA in June 1998, the examiner indicated that 
he had reviewed the claims file in connection with the 
examination.  The veteran reported that his back symptoms had 
worsened over the past two years and that he had difficulty 
walking or lifting anything.  The veteran reported that he 
was stopped by back spasms five or six times in the past year 
and that he had periodic radiating pain into his buttock.  
The veteran reported that he was able to drive his car.  

On examination, the veteran held himself stiffly but did not 
use a cane.  He walked slowly, with broad short steps.  His 
back was symmetrical with powerful paravertebral muscles, 
bilaterally.  There was some tenderness of the lumbar spine 
at the L3-5 levels, but this was not acute.  There was some 
exaggerated lordosis.  Forward flexion was possible to 60 
degrees with pain during the last 10 degrees.  Extension was 
to 10 degrees with symptoms.  Lateral flexion was to 20 
degrees, bilaterally, with reported discomfort.  The veteran 
reported that he had more pain on rotation than then on 
flexion.  He had pain beginning at 10 degrees on the left and 
5 degrees on the right, though he was able to rotate to 15 
degrees, bilaterally.  There was no pelvic tilt.  The veteran 
reported discomfort after 50 degrees with straight leg 
raising on the right.  Straight leg raising was negative on 
the left.  Flexion of the right hip was to 90 degrees and 
abduction was to 40 degrees,, with discomfort reported at the 
end of motion.  Internal and external rotation of the hip was 
to 20 degrees.  The veteran did not exhibit any weakness in 
moving his body, or any fatigability during the examination.  
The examiner noted that on history rather than examination, 
the veteran had occasional painful spasms from the lower back 
to the right hip that limited useful activity during the 
flare-ups, but that he could not comment on the additional 
range of motion loss without resorting to speculation.  Knee 
jerk was present, bilaterally, but ankle jerk could not be 
elicited.  However, the examiner commented that the veteran 
did not have enough weakness of the ankles and/or knees which 
would interfere with ambulation or that would affect his 
employability.  The examiner concluded that the veteran had 
adequate support and configuration of the spinal column with 
muscular support.  The veteran did not have absolute loss of 
any motion or positive Goldthwait's sign.  X-ray studies 
showed substantial evidence of progressive degenerative disc 
disease from L4 to S1, with spurring and reduced space.  The 
diagnosis was chronic degenerative disc disease with reduced 
and painful motion and recurring spasms.  

In a letter received in February 1999, the veteran identified 
several close friends who were killed in Vietnam, but said 
that he could not recall where or when they were killed.  The 
veteran reported that on or about February 25, 1969, his 
first day in Da Nang, he was assigned to ride shotgun on a 
fuel truck.  The convoy came upon a bridge that had been 
blown up shortly before, and that 22 people were killed and 
38 wounded.  The veteran also reported that on another 
occasion, an ARVN colonel was flown into his post with his 
head nearly blown off and his brains running out.  In a 
subsequent letter, received in June 1999, the veteran 
reported that he witnessed the rocket attack on the bridge.  
He reported that he was transferred to Phu Bai in March or 
April 1969, and then shipped to the island of Tan My in May 
1969.  The veteran stated that he was under constant rocket 
attack during his entire year of duty in Vietnam, and that he 
saw a lot of dead bodies.  The veteran reported that his 
memory was not very good because of his PTSD, and that he 
could not remember much about the specifics of the tragedies 
he witnessed.  

Copies of VA medical records associated with the claims file 
in January 2000 show treatment for various medical problems 
from 1998 to January 2000.  Except for treatment of a cyst on 
his back, the records do not reflect any treatment or 
complaints referable to his service-connected back disorder 
or psychiatric problems.  

PTSD

In order for consideration to be given to a claim of 
entitlement to service-connection, there must be a showing 
that a particular injury or disease resulting in disability 
was incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 1991).  

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f) (1999); see also Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  

Prior to March 7, 1997, the following regulations were in 
effect pertaining to PTSD.

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
establishing a clear diagnosis of the 
condition, credible supporting evidence 
that the claimed inservice stressor 
actually occurred, and a link, 
established by medical evidence, between 
current symptomatology and the claimed 
inservice stressor.  If the claimed 
stressor is related to combat, service 
department evidence that the veteran 
engaged in combat or that the veteran was 
awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat 
citation will be accepted, in the absence 
of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  Additionally, if the 
claimed stressor is related to the 
claimant having been a prisoner-of-war, 
prisoner-of-war experience which 
satisfies the requirements of § 3.1(y) of 
this part will be accepted, in the 
absence of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  

38 C.F.R. § 3.304(f) (as in effect prior to March 7, 1997).

In June 1999, revised regulations concerning post traumatic 
stress disorder were published in the Federal Register which 
reflected the decision in Cohen v. Brown, 10 Vet. App. 128 
(1997).  The regulations were made effective from the date of 
the Cohen decision.  The regulations provide as follows:  

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes the veteran engaged in combat 
with the enemy and the claimed stressor 
is related to this combat, in the absence 
of clear and convincing evidence to the 
contrary, and provided that the clamed 
stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of 
this part and the claimed stressor is 
related to that prisoner-of-war 
experience, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.  

38 C.F.R. § 3.304(f) (as in effect from March 7, 1997).

As the new regulations merely codified an existing Court 
decision which the RO was bound by, there is no need to 
Remand this case to the RO for consideration of the revised 
regulations.  

As an initial matter, the Board finds that the veteran's 
claim for service connection for PTSD is well grounded.  The 
veteran has a medical diagnosis of the disability; there is 
lay evidence of stressors in service, which are presumed 
credible for the purpose of determining whether his claim is 
well-grounded; and a medical professional has connected his 
current disability to his service, again presuming the 
credibility of the stressors he has recounted.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

If the veteran satisfies the initial burden of setting forth 
a well-grounded claim, VA is required to assist in developing 
the facts pertinent to that claim.  38 U.S.C.A. § 5107(a) 
(West 1991); Zarycki v. Brown, 6 Vet. App. 91, 96 (1993).  In 
this case, the veteran has been afforded a VA examination and 
all VA treatment records have been obtained.  The Board finds 
that the record is complete and that there is no further duty 
on the part of VA to assist the veteran in developing his 
well-grounded claim, as mandated by 38 U.S.C.A. § 5107(a).  

One of the elements required to support a claim of service 
connection for PTSD is credible evidence that an in-service 
stressor occurred.  The evidence in favor of the veteran 
consists primarily of three diagnoses of PTSD.  However, the 
diagnoses were based entirely on the veteran's self-described 
history of combat exposure while in Vietnam.  While the 
medical opinions are sufficient to justify a finding that the 
veteran's claim is well grounded, they cannot be used to 
establish the occurrence of the stressors.  Furthermore, the 
veteran's lay testimony regarding stressors is insufficient, 
standing alone, to establish service-connection.  Moreau v. 
Brown, 9 Vet. App. 389 (1996); Doran v. Brown, 6 Vet. 
App. 283 (1995).  

After review of all of the evidence of record, the Board 
finds that the veteran's assertions concerning his claimed 
stressors in Vietnam are simply not credible.  In this 
regard, it is noted that while the veteran described some of 
the claimed stressors as having occurred in the presence of 
others, he has not provided the name of a single person who 
could verify any of the incidents.  The veteran does not 
claim nor does the evidence of record show that he was 
involved in combat with the enemy.  Furthermore, the veteran 
was not awarded any medals for valor.  Since the veteran did 
not engage in combat with the enemy, his bare allegations of 
service stressors are insufficient; the stressors must be 
corroborated by official service records or other credible 
supporting evidence.  Zarycki v. Brown, 6 Vet. App. 91 
(1993); Doran v. Brown, 6 Vet. App. 283 (1994).

Until recently, the veteran did not report any specific 
incidents of exposure to a traumatic event in service, even 
though he was asked to provide stressor information on 
several prior occasions.  In fact, the veteran stated when he 
was first afforded a VA examination for PTSD in May 1989, 
that his only stressor in Vietnam was having to work long 
hours.  At that time, the veteran specifically denied that he 
was ever in combat.  Likewise, in November 1992, the veteran 
reported that he was never in any type of combat situation, 
never pulled guard duty, and never saw anyone hit by incoming 
or outgoing rounds, though he did say that it was 
"possible" that his base may have come under sniper fire.  
In contrast, the veteran now contends that he witnessed 
several incidents in service, including a rocket attack on a 
bridge in Da Nang on or about February 25, 1969 (reportedly 
on his first day in Vietnam), in which 22 people were killed 
and 38 were injured. (See June 1999 statement).  The veteran 
asserts that he was riding shotgun on a fuel truck at the 
time of the supposed incident.  

One of many inconsistencies in the veteran's current 
assertions is his statement in February 1999, when he 
reported that he did not know how the bridge was destroyed, 
and that the convoy was passing by the bridge after the 
incident occurred.  The specificity of the veteran's recent 
account of dead and injured is remarkable considering that he 
reported in July 1996 that several hundred were killed and 
injured during this incident (See July 1996 VA psychological 
report).  It is even more remarkable that the veteran, who 
was a mechanic in the Navy, would be assigned to ride shotgun 
on a convoy on his first day in Vietnam.  The veteran argues 
that the Board must accept his assertions concerning this 
stressor because it can be verified that he was in Da Nang on 
the day that the bridge was destroyed.  As an initial matter, 
since the veteran was not a combat veteran, his bare 
allegations of a service stressor is not sufficient, nor has 
he offered even a scintilla of corroborating evidence that he 
was present at the site of the reported incident.  
Additionally, the Board finds that the assignment of a Navy 
mechanic to ride shotgun on convoy duty on his first day in 
Vietnam, is not consistent with the circumstances or 
conditions of his service.  

The Board attempted to obtain information from the National 
Personal Records Center (NPRC) concerning the veteran's duty 
assignments in Vietnam.  However, a response from that 
facility in April 1989 indicated that the daily assignments 
were not contained in the enlisted service records of Navy 
personnel.  The Board is cognizant of the fact that the RO 
did not attempt to confirm the reported bridge incident.  
However, even if the incident were confirmed, the veteran has 
not provided any competent evidence that he actually 
witnessed the event.  Given the inconsistencies in his 
recollections of this event and the highly improbable 
likelihood that, as a Navy mechanic, he would have been 
assigned shotgun duty on a convoy on his first day in 
Vietnam, the Board finds that the RO's failure to verify the 
bridge incident would not produce any persuasive evidence to 
support the veteran's claim that he witnessed the incident.  
As indicated above, the veteran is not shown to have engaged 
in combat.  Therefore, the Board is not bound to accept his 
uncorroborated assertions concerning noncombat events in 
service.  Wood.  

The Board also finds a number of other inconsistencies in the 
veteran's assertions concerning his claimed stressors in 
Vietnam.  For example, on the VA psychological examination in 
July 1996, the veteran reported that he came under small 
weapons fire, and that a fuel filter blew up in his face 
blinding him for several hours.  The veteran also stated in 
his substantive appeal in November 1997, that part of his 
duties in Da Nang, included delivering fuel to generators in 
the hills around Da Nang and checking bunkers at night for 
security purposes.  The veteran's current assertions were in 
stark contrast to his earlier statements to the VA examiner 
in November 1992.  At that time, the veteran reported that he 
was never involved in any combat action in any way; that he 
never pulled guard duty, and that never saw anyone hit by 
incoming rounds.  In fact, psychiatric tests at that time 
suggested that the veteran was exaggerating his symptoms, and 
that the tests were not considered valid.  Based on a review 
of the entire record, including the psychological test 
results and the clinical interview, the examiner concluded 
that the veteran did not have PTSD.  

As to the veteran's assertion that he was temporary blinded 
when a fuel filter blew up, the service medical records do 
not reflect any treatment or abnormalities concerning an eye 
injury or temporary blindness during service.  

The Board also notes that the veteran reported in February 
1999 that several friends of his were killed in Vietnam and, 
that while he could not say for sure, he suggested that they 
may have been killed during the bridge explosion.  The 
veteran stated that his memory was not very good because it 
had been thirty years since he was in Vietnam, and that he 
could not recall the dates or places of their demise.  

The RO confirmed that three of the four sailors identified by 
the veteran were killed in Vietnam.  No information could be 
found for the fourth sailor.  The Board also researched the 
Vietnam Casualties Database for the fourth sailor and found 
nothing pertaining to that individual, either under the name 
as provided by the veteran or under variations of the name.  
As to the three sailors who were identified, all three deaths 
were from non-hostile action.  One was killed in a plane 
crash before the veteran arrived in Vietnam; another was 
killed by some type of accident which was characterized as 
"other accident" at Quang Tin in May 1969.  The third 
person drowned at Quang Nam in July 1969.  The Board also 
notes that the veteran does not claim nor does the evidence 
show that he was present, and in one case not even in 
country, when these men were killed.  

The veteran also recently reported that could not stop 
thinking about the time when he was stationed on the island 
of Tan My and an ARVN colonel was flown in with his head 
nearly blown off and his brains seeping.  (See February 1999 
letter).  In fact, a Vet Center social worker in August 1997 
stated that this was the traumatic event which the veteran 
centered on most.  The veteran never actually stated that he 
witnessed this event, nor has he provided any information as 
to the context of his involvement in the incident.  In his 
substantive appeal in November 1997, the veteran reported 
that his duty on Tan My was as a mechanic.  He has never 
asserted that he worked in or around the medical section, or 
that he was involved with the loading or unloading of 
helicopters.  Again, as a mechanic, his assistance at a 
hospital or morgue station would not be consistent with the 
circumstances or conditions of his service.  Moreover, while 
the veteran now claims that he has been bothered by 
recollections of this event for years, he never mentioned 
this incident to any of the numerous medical examiners he has 
seen when evaluated for his psychiatric problems.  In fact, 
until he was evaluated for the PTSD Program in July 1996, the 
veteran never mentioned any specific events that he now 
claims he has been experiencing since he left Vietnam.  

In summary, the Board finds the veteran's current assertions 
regarding his "traumatic" experiences in Vietnam are not 
credible.  Furthermore, there is no medical evidence of a 
diagnosis of PTSD based on any recognized stressor and the 
constellation of symptoms associated with that disorder.  In 
fact the VA examination that was based on a thorough review 
of the record (November 1992) resulted in the opinion that 
the veteran did not have PTSD.  Inasmuch as there is no 
credible supporting evidence to corroborate the occurrence of 
the alleged stressors, the claim must be denied.  

Increased Rating

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has held that, when a veteran claims a service-
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Court has also stated that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In this case, the veteran has asserted that 
her service-connected low back disability is more severe than 
currently evaluated.  Therefore, he has established well-
grounded claim.  

The Board is satisfied in this case that all relevant facts 
have been properly developed.  The veteran has undergone VA 
examinations, and VA and private medical records have been 
obtained.  The record is complete and the Board finds that 
there is no further duty to assist the veteran in the 
development of this claim as mandated by 38 U.S.C.A. § 
5107(a).  

The veteran is currently assigned a 20 percent evaluation 
under Diagnostic Codes 5003-5293-5295, which provides as 
follows:  

Diagnostic Code (DC) 5003 specifies that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(DC 5200 etc.).  When however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

5293  Intervertebral disc syndrome:  
  Pronounced; with persistent symptoms compatible with 
sciatic 
   neuropathy with characteristic pain and demonstrable 
muscle 
   spasm, absent ankle jerk, or other neurological findings 
   appropriate to site of diseased disc, little intermittent 
   relief........................................................................................  60
  Severe; recurring attacks, with intermittent 
relief........................................  40
  Moderate; recurring 
attacks....................................................................... 20
  
Mild.........................................................
...............................................  10
  Postoperative, 
cured.................................................................................    
0

5295  Lumbosacral strain: 
  Severe; with listing of whole spine to opposite side, 
positive 
   Goldthwait's sign, marked limitation of forward bending in 
   standing position, loss of lateral motion with osteo-
arthritic 
   changes, or narrowing or irregularity of joint space, or 
some 
   of the above with abnormal mobility on forced 
motion..............................  40
  With muscle spasm on extreme forward bending, loss of 
lateral 
   spine motion, unilateral, in standing 
position.........................................  20
With characteristic pain on 
motion..............................................................  10
  With slight subjective symptoms 
only........................................................   0

Another possible provision of the Rating Schedule under which 
the veteran may be evaluated includes the following:

5292  Spine, limitation of motion of, lumbar:  
  
Severe.......................................................
..............................................  40
  
Moderate.....................................................
............................................  20
  
Slight.......................................................
...............................................  10

The medical evidence shows the veteran's low back disability 
is manifested principally by complaints of pain, occasional 
spasm, and limitation of motion.  The veteran was examined by 
VA on several occasions during the pendency of this appeal, 
most recently in June 1998.  The Board will primarily rely on 
the findings from the most current examination because this 
examination was undertaken at the direction of the Board 
remand in September 1997 in order to provide a clearer 
picture of the current status of the veteran's low back 
disorder.  In this regard, it is noted that the findings on 
the earlier examinations, reported above, were not 
significantly different and, in fact, showed the same or 
greater range of motion of the lumbar spine than the most 
current examination.  

The medical evidence of records shows that the veteran 
reports pain and occasional spasm in his lower back.  At the 
latest VA examination in June 1998, the examiner specifically 
indicated that there was no evidence of muscle spasm, 
positive Goldthwait's sign, or absolute loss of any motion.  
His back was symmetrical, with powerful paravertebral 
muscles, bilaterally, and there was no evidence of abnormal 
mobility on forced motion.  As such, there is no basis to 
grant a 40 percent rating under the criteria for lumbosacral 
strain.  

On orthopedic and neurological examinations in June 1998, the 
veteran reported occasional muscle spasm and radiating pain 
into his buttock.  He reported five to six attacks during the 
past year.  On examination, there was some evidence of 
tenderness from L3 to L4, which was not acute, but no visible 
signs of spasm.  On straight leg raising, the veteran 
reported some discomfort on the right beginning at 50 
degrees, but not in the left.  The examiner noted that while 
he was unable to elicit adequate ankle jerks, the veteran did 
not have enough weakness of the ankles to interfere with 
ambulation, or that would affect employability.  The examiner 
noted that the veteran had adequate support and configuration 
of the spinal column with muscular support.  As a whole, the 
medical evidence does not demonstrate more than occasional 
muscle spasm or more than moderate symptoms of intervertebral 
disc syndrome.  Thus, a higher evaluation under DC 5293 is 
not warranted.  

As previously discussed, the range of motion study of the 
veteran's lumbosacral spine in June 1998 showed forward 
flexion to 60 degrees, backward extension to 10 degrees, 
lateral flexion to 20 degrees, bilaterally, and rotation to 
15 degrees.  The Board has accepted these findings as the 
present state of his functional impairment due to low back 
pain and concludes that these indicate moderate, but not 
severe limitation of lumbar spine motion.  Applying 
Diagnostic Code 5292 to the facts of the case, the objective 
assessment of the veteran's present limitation of motion does 
not suggest that he has severe limitation of lumbosacral 
motion such that a 40 percent rating is warranted.  

The Board must also considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45, 
and in light of the Court decision in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

The Board notes that the VA physician in June 1998 indicated 
that while the veteran reported occasional muscle spasms from 
his back to the right hip which limited his activities at 
those times, he could not comment on the degree of impairment 
without resorting to speculation.  The examiner noted that 
the veteran did not exhibit any fatigability during the 
examination, nor was there any interference with ambulation 
or employability due to weakness.  The Board is cognizant of 
the need to assess functional loss due to pain involving a 
joint under the ruling in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, as the examiner indicated that he did not 
find any objective evidence of weakness or fatigability on 
examination and could not offer an opinion during periods of 
flare-ups without resorting to speculation, the Board is 
unable to engage in a DeLuca analysis as it relates to the 
veteran's low back disability.  


ORDER

Service connection for PTSD is denied.  

An increased rating for service-connected degenerative 
arthritis of the lumbosacral spine with radiculitis to the 
right hip is denied.  




			
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

